Title: John Adams to Richard Cranch, 21 February 1787
From: Adams, John
To: Cranch, Richard


     
      My dear Brother
      London, Feb. 21, 1787
     
     I believe there is not another Man in the World whose Life has been such a series of Remorses as mine. It seems as if there was a Destiny that I should never be paid. The time is drawing near, for eleven or twelve months will soon be round, when we embark for Home. This is an irksome undertaking—to break up a settled habitation and remove a family across the Seas, at any time of life is no small matter, but when people grow into years and are weary of changes it is more disagreeable. It is in vain to murmur, and we must submit.
     In every Point of view, it would be impertinent for me to think of remaining longer in Europe. It would be some expence to the public, without any benefit, and a great torment to me, without any profit. I shall leave to future Conversations at your Fireside, all further revelations upon these subjects. It is idle to complain. If there is not some other Plan persued at home, no good can be done abroad.
     I am extremely anxious about the wild Projects of Government both for the Confederations and for particular States that I am informed are in circulation. Yet I can not but hope and trust that the Massachusetts will get better very soon of her own difficulties. The people I think cannot be so weak and misled as to continue their outrages against all Government.
     
     I shall hardly find my homely house a Scene of tranquility or of Pleasure: but it can’t be worse for myself or others, than to stay here. My tender affections to my Sister and all our Friends. Tho I have not had a Youth of Pleasures, I must reckon on an old age of Cares. These however will be softened by the Neighborhood and Society of my old Friends—in the cheering hopes of which permit me to subscribe myself, your affectionate and obliged Brother,
     
      John Adams
     
    